Citation Nr: 0619506	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-20 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for psychiatric disorder.


REPRESENTATION

Appellant represented by:	Arkansas Dept. of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel







INTRODUCTION

The veteran had active military service from June 1996 to 
June 1998, with continued service with the National Guard on 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) from December 1999 to October 
2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 16, 2003, decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied service connection for mental 
condition claimed as depression and anxiety.  The case has 
been transferred to the RO in Waco, Texas, because the 
veteran has relocated to Wichita Falls, Texas.

The Board has recharacterized the issue, as stated above, to 
more broadly encompass the varied conditions for which the 
veteran is claiming service connection. 


FINDING OF FACT

A psychiatric disorder was not shown during service or within 
one year following separation from active duty service; and 
the veteran's current psychiatric problems have not been 
related by medical evidence to her active military service.


CONCLUSION OF LAW

The veteran's psychiatric disorder is not due to disease or 
injury that was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2005). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claim folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the veteran or on her behalf.  See Gonzales v.  
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 
  
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.306.  Service connection may also be granted for any 
disability shown after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including psychoses, may be 
presumed to have incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21-24) (West 2002); 38 C.F.R. § 3.6 (2005).  ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2005).

It follows from this that an individual can be service-
connected for an injury incurred during inactive service, but 
not for a disease. See VAOPGCPREC 86-90 (July 18, 1990); 
Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  The 
claimed condition is a disease, not an injury. In other 
words, the fact that the appellant was on inactive service 
while diagnosed with a disease does not automatically mean 
the claim is granted.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration under 38 C.F.R. §§ 3.307, 3.309, 
including presumption of aggravation of a chronic preexisting 
disease, is not for application in this appeal.

The veteran asserts that she first suffered from a 
psychiatric disability in 1997 when she developed fear, 
anxiety, and depression while serving on active duty in the 
United States Air Force.  She reports that her anxiety got so 
great that she started to avoid group interaction during 
formation and classes.  The veteran noted that she was 
finally discharged in 1998 stating: "... I could not take it 
anymore and got out the only way I could think of, by 
becoming pregnant.  I was too scared to tell anyone at the 
time of my suicidal thoughts."  Following her discharge from 
active duty, the veteran reported that her condition improved 
until she entered the Air National Guard in the fall of 1999.  
After one full day, the veteran reported that she felt that 
she was going to pass out every time she got into formation 
or attended a briefing.  The veteran reported that her 
symptoms became so bad that she became extremely suicidal.  
The veteran was discharged in October 2001.  

The appellant's active duty medical records contain no 
evidence that the veteran experienced or was treated for any 
psychiatric or mental disorders while on active duty.  She 
states that she experienced symptoms during her 1997 
pregnancy and that her doctor restricted her workday due to 
panic attacks.  The Board has reviewed all the civilian and 
military records concerning her prenatal care.  Not only is 
there no record of any complaints from her concerning any 
psychiatric symptomatology, but there is no indication that 
her work hours were restricted due to panic attacks.  The 
only notations concerning restricted work hours were later in 
the pregnancy and abdominal pain was indicated.  Although she 
states her anxiety and depression began in 1997, she 
completed a Health History Summary in May 1997 (in 
conjunction with her civilian prenatal care), in which no 
nervous/mental disorders were noted.  

Not only are there no notations of psychiatric symptomatology 
in 1997 medical records, but 1998 records also fail to show 
such a problem.  The veteran completed another Health History 
Summary in April 1998 (in conjunction with civilian prenatal 
care for her second pregnancy), in which no nervous/mental 
disorders were noted.  The Board has reviewed all the 
civilian and military records concerning her prenatal care in 
1998, and, again, there is no record of any complaints from 
her concerning any psychiatric symptomatology.  The veteran 
indicated on a May 1998 DD Form 2697 (a month before she was 
discharged from the Air Force) that she did not suffer from 
any injury or illness while on active duty for which she did 
not seek medical care.  Moreover, the veteran indicated on 
another DD Form 2697 (signed in December 1999 upon entering 
the Air National Guard) that she did not suffer from any 
injury or illness while on active duty for which she did not 
seek medical care.  

The veteran's National Guard records indicate that she was 
diagnosed with anxiety and depression sometime in the last 
half of 2000.  In May 2000, she completed a Report of Medical 
History wherein she specifically denied ever experiencing 
depression, excessive worry, or nervous trouble of any sort.  


  
Private mental health treatment records show that the veteran 
was diagnosed in September 2000 with depression and panic 
attacks with agoraphobia.  While the record indicates that 
the appellant was treated for numerous psychological 
disorders including depression, panic attacks, adjustment 
disorder, and bipolar disorder from 2000 until the present, 
the record is absent any medical evidence showing a 
relationship between the veteran's diagnosed psychiatric 
disorders and the veteran's active duty and National Guard 
service.  The treatment records do evidence that the veteran 
experienced financial concerns, marital problems, and was 
mentally and physically abused while growing up.

The appellant's Social Security records indicate that the 
veteran had claimed that she became unable to work in 
December 1999.  She indicated that "the illnesses, injuries 
or conditions" first bothered her in November 1998.  

The only evidence on the record that corroborates the 
veteran's statements linking her psychiatric disorders to 
military service was the lay testimony received in April 2004 
from the veteran's spouse.  In that statement he indicated 
that in 1997 the veteran was very depressed and her anxiety 
was bad.  The appellant's spouse explained that the 
depression continued into 1998 causing the veteran to want to 
get out of the Air Force.  Later that year the veteran was 
released from service.  The veteran's husband reported that 
after the appellant joined the Air National Guard "all hell 
broke lose."  He went on to state: "Many times she would 
wake up asking to die.  We then went to get her diagnosed.  
After many doctors they finally diagnosed her with bipolar.  
Still to this day on many occasions she still has many panic 
attacks and gets very depressed."

The Board does not find the statement from the veteran's 
husband to be persuasive in light of the extensive medical 
records in 1997 and 1998 concerning her prenatal care, during 
which no psychiatric symptoms were reported, and the 
veteran's express denials of such symptoms on medical 
histories completed in 1999 when entering the National Guard 
and in May 2000.  

As noted above, a psychiatric disorder was not shown in 
service or for more than 1 year following the veteran's 
separation from active duty service in June 1998.  There are 
no medical opinions stating her disorder began during 
military service or is somehow linked to an in-service event.  
While the veteran was treated and diagnosed with psychiatric 
problems in 2000, during her period of INACDUTRA with the 
National Guard, only disability due to injury may be service 
connected during such periods of service.  38 U.S.C.A. §§ 
101, 106, 1110, 1131.  The fact that she received a medical 
discharge from the Guard due to her psychiatric problems does 
not determine entitlement to service connection.  In this 
case there has been no medical evidence to support that the 
veteran's condition resulted from disease or injury incurred 
or aggravated while performing ACDUTRA.  Id.
   
The Board has considered statements from the veteran and her 
spouse.  Despite the appellant's assertions to the contrary, 
the medical evidence fails to establish a causal connection, 
or nexus, between the veteran's psychiatric problems and 
active military service.  While the veteran and her spouse 
may believe that her psychiatric illnesses are some how 
causally related to her active duty and National Guard 
service, their testimony in tandem amounts to that of a lay 
person.  A lay person has no competence to offer a medical 
opinion in that regard.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

Because the medical evidence of record does not support the 
appellant's contentions, and because the lay evidence 
proffered by the veteran is not competent to establish the 
medical diagnosis or causation required to support her claim 
for service connection for psychiatric disorder, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  The evidence is not in equipoise such that 
doubt could be resolved in the appellant's favor.  38 
U.S.C.A. § 5107(b) (West 2002).  Consequently, the Board must 
deny the veteran's claim for service connection for 
psychiatric disorder. 



Veterans Claims Assistance Act

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated August 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the RO's 2002 letter did not specifically tell the claimant 
to provide any relevant evidence in her possession, 
nevertheless, as a practical matter, the Board finds that she 
has been notified of the need to provide such evidence.  
First, the August 2002 letter informed the veteran that 
additional information or evidence was needed to support her 
claim, and asked her to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  In addition, the 2002 letter advised 
the veteran to send VA any medical reports that she had or to 
authorize VA to obtain these records on her behalf.  The 
veteran was also advised that although VA would make a 
reasonable effort to help her get the evidence necessary to 
support her claim, it was still her responsibility to support 
the claim with appropriate evidence.  Moreover, there is no 
allegation from the claimant that she has any evidence in her 
possession that is needed for a full and fair adjudication of 
the claim.  As the Board concludes above that the 
preponderance of the evidence is against the appellant's 
claim for service connection for psychiatric disability, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
 
Although the 2002 letter fully satisfied the duty to notify 
for the reasons discussed above, the Board notes the veteran 
was sent another letter in August 2003 addressing all 
elements of notification.  To the extent the 2002 letter was 
deficient in any manner, that was corrected by the 2003 
letter, after which her claim was readjudicated by the RO.  
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and she was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.     

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, private 
medical treatment records, and Social Security Administration 
records, have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" are lay statements 
made by the veteran and her husband.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between her 
disability and her military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.   



As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  


ORDER

Service connection for psychiatric disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


